ON MOTION FOR REHEARING.
GRAVES, Judge.
Appellant urges herein that his Bill of Exceptions No. 1 was misconstrued by us, as well as the trial judge in his qualification thereto.
It was shown by appellant’s own testimony that the former wife of the deceased was his only child; that on account of his love and affection for her, it was very distressing to him to be told of her troubles and suffering caused by the deceased; that he came to his daughter’s house where she lived with appellant’s wife and her grandmother; that upon the appearance of the deceased thereat and after certain conversations between such *19daughter and her former husband, he shot the deceased in what he thought was his own self-defense. It was also shown that appellant lived at Mart, Texas, and that the daughter and her family lived in Waco, Texas. While the daughter was on the witness stand, she was asked upon her cross-examination, evidently for the purpose of impeachment, if she had not made certain statements before the grand jury soon after this unfortunate occurrence. She answered that she did testify on that occasion, among other things, as follows :
“This conversation took place at my house at 1604 North 15 A where I lived with my mother and grandmother. My mother and father have lived apart for the past 26 years but are not divorced. My mother’s name is Claudine McElroy. My father is named Elbert McElroy and lives at Mart, Texas.”
Appellant’s objections are brought forward in Bill No. 1 to the elicting from him, on cross-examination, the following statement:
“My wife, Esther’s mother, and I have been living apart for some twenty-six years.”
The trial court qualified such bill as follows:
“The testimony objected to by the defendant was admitted after the defendant had testified of his concern and interest in his daughter and her welfare. This testimony was admitted on cross examination to show that the defendant and his daughter had not lived together for a period of 27 years prior to the killing and to give the jury the facts about the past relationship of the defendant and his daughter, and in order to show all relative facts and circumstances surrounding the killing and that the killing did not occur at the defendant’s home.” ■
We think this testimony was admissible, not only on the ground that one witness had testified to practically the same thing, but it was also admissible under Art. 1257a, Vernon’s Ann. P. C., Vol. 2, p. 759, which reads in part as'follows:
“In all prosecutions for felonious homicide the State or the defendant shall be permitted to offer testimony as to all relevant facts and circumstances surrounding the killing and the previous relationship existing between the accused and the deceased, together with all relevant facts and circumstances going to show the condition of the mind of the accused at the time of the homicide, which may be considered by the jury in determining the punishment to be assessed, * * *.”
*20We think the jury had a right to know the relevant facts and circumstances surrounding this killing and the previous relationship between the parties. We think the fact that, although appellant’s wife lived at the address where this homicide took place, nevertheless, same was not appellant’s home as he had not lived with her for twenty-six years.
We adhere to the matters expressed in our original opinion, and the motion for rehearing will therefore be overruled.